Case 1:15-cv-04091-PKC-GWG Document 270 Filed 01/29/20 Page 1 of 1

( LEVENTHAL

LAW GROUP

125 MAIDEN LANE, SUITE 5C
New York, NEW York 10038

T (718) 556-9600
F (718) 522-3225

January 29, 2020

By ECF

Honorable P, Kevin Castel ou“ po
United States District Judge ye ett
500 Pearl Street

New York, New York 10007

Re: Karen Brown v. City of New York, No\15-cv-4091, 16 -cv-7270(0PKC) (GWG)

Your Honor:

Together with Joshua 8. Moskovitz, Esq., I represent the plaintiff in the above-referenced
actions and write on behalf of the parties to confirm that the parties have agreed to a settlement
in principle. The Limited Letters of Administration issued to plaintiff by the Surrogate’s Court
authorizing her to prosecute these actions also require her to petition the Surrogate for authority
to compromise the claims. Plaintiff will promptly file a petition with the Surrogate’s Court
requesting such authority. Once plaintiff receives said authority, plaintiff will file a proposed
Compromise Order with the Court. JAs such, plaintiff respectfully requests that the Court set a
deadline of March 16, 2020 for plaintiff to file her proposed Compromise Order or to file a status
letter with the Court. ]

We appreciate the Court’s attention to this maiter.

Respectfully,

PTDL pet is |
/ p> Jason Leventhal
| pn io \ LEVENTHAL Law Group, P.C.

my
Mid, ore Da 2° / Joshua S. Moskovitz
Se pre BERNSTEIN CLARKE & MOSKOVITZ PLLC

cc: Angharad K. Wilson
Qiana Smith-Williams

 

 
